Citation Nr: 9925995	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease, bilateral shoulder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1994 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied service connection for residuals 
of a head injury as not well-grounded.  Additionally, the RO 
granted service connection for degenerative joint disease, 
bilateral shoulder, evaluated as 10 percent disabling, 
effective November 22, 1996. 

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the bilateral shoulder issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  Where 
entitlement to compensation has already been established in a 
prior final rating action, an appellant's disagreement with a 
subsequent rating is a new claim for an increased evaluation 
based on the level of disability presently shown by the evi-
dence.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In 
this case, a review of the evidence shows that rather than 
provide a staged rating for discrete intervals during the 
pendency of the appeal, the RO made the highest rating award 
it found was warranted retroactive to the earliest effective 
date assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.

The Board notes that the veteran's Notice of Disagreement 
also addressed the RO's denial of service connection for 
tinnitus.  However, service connection was subsequently 
granted for tinnitus in an October 1997 rating decision, 
evaluated as noncompensable (zero percent), effective 
November 22, 1996.  The veteran did not thereafter express 
any disagreement with this assigned rating.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The veteran was scheduled to provide testimony before a 
Member of the Board in February 1998, but he failed to 
appear.  Accordingly, his request for a personal hearing is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence on file which 
diagnoses the veteran as having any current residuals from 
his in-service head trauma.

2.  The veteran's degenerative joint disease, bilateral 
shoulder, was not shown to be manifest by limitation of 
motion, tenderness, swelling, occasional incapacitating 
exacerbations, or any other physical abnormalities on VA 
medical examination.  There is also no competent medical 
evidence showing ankylosis, malunion, nonunion, or 
dislocation of the shoulder joints.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease, bilateral shoulder, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
head injury residuals and an increased disability rating for 
a bilateral shoulder disability.  In the interest of clarity, 
the two issues will be discussed separately.

Entitlement to service connection for residuals of a head 
injury.

Factual background  

The veteran's head, face, neck, and scalp were clinically 
evaluated as normal on his February 1993 enlistment 
examination.  On a concurrent Report of Medical History, the 
veteran stated that he had never experienced severe or 
frequent headache, or a head injury. 

The veteran's service medical records show that he was 
treated in April 1995 for complaints of dizziness, light 
headedness, and a headache.  Medical assessment was heat 
stress/dehydration.  An undated report of medical treatment 
shows that the veteran was admitted with complaints of 
laceration on the right eyelid which he reported had occurred 
when he hit his head against "handle on coffin locker."  A 
1 cm laceration was assessed at that time.  In September 
1994, the veteran was treated for lacerations to the right 
eyebrow and right index finger.  The veteran reported that he 
sustained these injuries when he was walking into a bar and 
got hit.  He said that was all he remembered and that a 
friend pulled him out.  The veteran denied loss of 
consciousness.  A 1 cm laceration was noted over the right 
eyebrow, with the bleeding controlled.  In August 1996, the 
veteran received emergency treatment at the Naval Medical 
Center, San Diego, for facial lacerations and contusions that 
was incurred in a fist and kick fight.  However, the veteran 
reported that he could not remember what occurred, and that 
he lost consciousness.  Blood alcohol level was .210.  On 
examination, cranial nerves II to XII were grossly intact.  
Upper and lower extremity strength was 5/5.  In November 
1996, the veteran was treated for trauma due to an elbow to 
the face while playing basketball.  The examiner observed a 2 
cm laceration above the right eye.  It was noted that the 
laceration was closed, that it was a very shallow wound 
(superficial), and that there were no signs of infection.

The veteran's head, face, neck, and scalp were clinically 
evaluated as normal on his October 1996 separation 
examination.  On a concurrent Report of Medical History, the 
veteran stated that he had never experienced severe or 
frequent headache, or a head injury.  

The veteran underwent a VA general medical examination in May 
1997.  The examiner noted that the veteran's claims folder 
was not available.  At this examination the veteran reported, 
among other things, that he sustained a head injury from an 
assault that occurred while he was on leave in Mexico.  He 
was subsequently hospitalized at the San Diego Navy Hospital, 
and was not told that he had any significant abnormality.  
However, the veteran reported that since that time he has had 
localized discomfort (similar to a headache) over the right 
side of his scalp, just above and lateral to the right eye.  
It was not associated with any other neurologic 
symptomatology, and there had been no change in his vision.  
On physical examination, the examiner found no scars or 
tenderness over the veteran's scalp or head areas.  Final 
diagnoses included history of head injury with normal 
neurologic examination (cranial nerve examination as well as 
the remainder of the neurologic examination was within normal 
limits).

In a July 1997 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury as not well-grounded.  The RO found that there 
was no record of residuals of a head injury showing a chronic 
disability subject to service connection.  The veteran 
appealed this decision to the Board.

In his February 1998 Substantive Appeal, the veteran reported 
that that he would submit additional medical evidence in the 
near future.  However, no such evidence was ever received 
from the veteran.

Relevant law and regulations  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91. 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis  

In the instant case, for the reasons explained below the 
Board finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
residuals of a head injury.

The service medical records confirm that the veteran 
sustained multiple head injuries during his period of active 
service.  These records also confirm that the veteran was 
hospitalized in San Diego following a fight, and that he was 
treated at that time for lacerations and contusions of the 
head and face.  Moreover, the Board notes that, as a general 
rule, a veteran's account of what occurred during service is 
presumed credible for the limited purpose of determining 
whether his claim is well-grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (2996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Nevertheless, there is no competent medical evidence on file 
which shows that the veteran currently has any residuals from 
his in-service head injury.  The May 1997 VA examiner found 
no scars or tenderness over the veteran's scalp or head 
areas, and his cranial nerves were within normal limits.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The only evidence that the veteran has any current residuals 
from his in-service head trauma are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.  

As an additional matter, the Board finds that the test for 
well groundedness, as outlined by Savage, supra, does not 
apply in the instant case.  Although the veteran, as a lay 
person, is competent to testify to the head pain and 
discomfort he has experienced since his military service, he 
is not competent to testify to the fact that what he 
experienced in service and since service is the same 
condition, or that his current head discomfort is the result 
of his in-service head trauma.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).

Furthermore, since the veteran has not been diagnosed with 
any residuals from his in-service head trauma, then it is 
axiomatic that there is no medical nexus evidence linking a 
current disability to service.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the veteran's claim is not well-grounded and must 
be denied.  

Additional comments

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court of Appeals for Veterans 
Claims interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board notes that the veteran stated in 
his February 1998 Substantive Appeal that he would be 
submitting additional medical evidence in support of his 
claim.  However, no such evidence has been submitted.  
Furthermore, the Board notes that the veteran did not 
indicate whether this evidence support his head injury claim, 
or his bilateral shoulder claim, or both.  In fact, the 
veteran did not describe this evidence with any degree of 
specificity so as to indicate what probative value it might 
have, if any, or where this evidence might be located.  
Therefore, the Board concludes that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, bilateral shoulder.

Factual background  

The veteran's upper extremities were clinically evaluated as 
normal on both his February 1993 enlistment examination, and 
his October 1996 separation examination.  However, his 
service medical records show that he was treated on numerous 
occasions for bilateral shoulder problems, including 
complaints of pain.

The veteran underwent a VA general medical examination in May 
1997.  The examiner noted that the veteran's claims folder 
was not available.  At this examination the veteran reported 
that he experienced bilateral shoulder discomfort during 
service which he blamed on heavy work, lifting and pulling, 
etc.  He also stated that he took Motrin, intermittently, 
without relief.  He also had a course of physical therapy 
just before his discharge from service, without relief.  No 
other joints caused any problems.  It was also noted that the 
veteran worked as a janitor doing various physical activities 
despite his reported discomfort in the shoulders.  On 
physical examination, the examiner noted that all of the 
veteran's joints moved normally without any swelling in any 
joints.  Examination of his shoulders revealed flexion of 
both upper extremities to 180 degrees, extension to 90 
degrees bilaterally, and abduction of both arms to 180 
degrees bilaterally.  The examiner specifically noted that 
the veteran had full and normal motions in both shoulder 
joints.  Moreover, there was no tenderness or swelling in the 
shoulder joints.  The examiner also found that the veteran 
was able to execute the above movements in the shoulder joint 
without difficulty.  Final diagnoses included history of 
bilateral shoulder discomfort - "no physical abnormalities 
noted at this time."

Also on file is a May 1997 X-ray of the veteran's shoulders.  
This X-ray revealed degenerative joint disease of the 
shoulders bilaterally at the glenohumeral joint, as well as 
the acromioclavicular joint.  There was also some possible 
tendon calcification in the region noted bilaterally to be in 
the region near the glenoid fossa and adjacent to the 
coronoid process.

In the July 1997 rating decision, the RO granted service 
connection for degenerative joint disease, bilateral 
shoulder.  The RO concluded that a 10 percent disability 
rating was in order based on VA X-rays showing degenerative 
joint disease without incapacitating exacerbations.  This 
rating was effective November 22, 1996, the day following the 
veteran's discharge from service. 

As noted above, in his February 1998 Substantive Appeal, the 
veteran reported that he would submit additional medical 
evidence in the near future.  However, no such evidence was 
ever received from the veteran.

Relevant law and regulations  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's degenerative joint disease, bilateral shoulder, 
has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5203 (1998).  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this Code 
section, degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  Id.

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5203 provides schedular criteria for 
impairment of the clavicle or scapula.  A 10 percent 
disability rating is for assignment if there is nonunion 
without loose movement, or malunion, of the clavicle or 
scapula.  A 20 percent disability rating is assigned when 
there is dislocation of the clavicle or nonunion of the 
clavicle with loose movement.  Other disability ratings may 
be assigned, however, as impairment of the clavicle may be 
rated by applying the impairment of function of a contiguous 
joint.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as noted above, it was held in Fenderson, 
supra, that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

Analysis

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
degenerative joint disease, bilateral shoulder, is more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for an increased evaluation is well-
grounded.  

With respect to the statutory duty to assist, VA has accorded 
the veteran an examination in relation to this claim.  As 
mentioned above, the veteran stated in his February 1998 
Substantive Appeal that he would be submitting additional 
medical evidence in support of his claim.  However, no such 
evidence has been submitted.  Furthermore, the Board notes 
that the veteran did not indicate whether this evidence 
support his head injury claim, or his bilateral shoulder 
claim, or both.  In fact, the veteran did not describe this 
evidence with any specificity as to indicate what probative 
value it might have, if any, or where these records might be 
located.  Consequently, the Board finds there does not appear 
to be any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim, and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim or is in relative equipoise. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran's degenerative joint disease of the 
shoulders is not shown to be manifested by limitation of 
motion, tenderness, swelling, or occasional incapacitating 
exacerbations on the May 1997 VA medical examination.  In 
fact, the examiner's diagnosis was history of bilateral 
shoulder discomfort - "no physical abnormalities noted at 
this time."  Therefore, the veteran does not meet or nearly 
approximate the criteria necessary for a disability rating in 
excess of 10 percent under the criteria found at Diagnostic 
Codes 5003 and 5010.  38 C.F.R. § 4.71a.  Furthermore, there 
is no evidence, including the May 1997 VA X-ray, which shows 
malunion, nonunion, or dislocation of the clavicle or 
scapula.  Thus, the veteran does not meet or nearly 
approximate the criteria necessary for a disability rating in 
excess of 10 percent under Diagnostic Code 5203 either.  
38 C.F.R. § 4.71a.

The Board has also considered whether another Diagnostic Code 
would be more appropriate than 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 and 5203.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  However, the other Diagnostic Codes applicable 
to shoulder pathology require such symptoms as ankylosis, 
malunion or nonunion of the shoulder joint, or dislocation, 
none of which are shown by the competent medical evidence on 
file.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 
(1998).  It is also noted that the veteran has not suggested 
that another Diagnostic Code would be more appropriate.

The Board further notes that it has taken into consideration 
the applicability of "staged ratings," pursuant to 
Fenderson, supra.  However, the record does not contain any 
competent medical evidence showing any distinctive periods 
for which the severity of the veteran's bilateral shoulder 
disorder met or nearly approximated the criteria necessary 
for a disability rating in excess of 10 percent.

For the reasons and bases stated above, the Board concludes 
that the veteran does not meet or nearly approximate the 
criteria necessary for a disability rating in excess of 10 
percent for his degenerative joint disease, bilateral 
shoulder.  The Board notes that it making this determination 
it has taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported current bilateral shoulder discomfort, 
which presumably means shoulder pain.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is any 
functional impairment attributable to the bilateral shoulder 
disorder which would warrant a schedular rating in excess of 
the 10 percent evaluation currently in effect.  Specifically, 
the medical evidence of record, in particular the very 
thorough VA examination in May 1997, revealed full and normal 
motions in both shoulder joints and that the veteran could 
execute shoulder movements without difficulty.  There is no 
medical evidence of weakness, fatigability and the like which 
would warrant additional compensation under these 
regulations.  Therefore, the factors to be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
any basis for a rating in excess of 10 percent in the instant 
case.

In short, the Board is determined that the preponderance of 
the evidence is against the veteran's claim as to this issue.  
The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, bilateral shoulder, is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

